DETAILED ACTION
This Office Action is in response to the RCE filed on April 14, 2021. Claims 1-7 and 9-11 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1 and 10-11 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received April 14, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose the generation of a bird’s eye image and the changing of a display range of the bird’s eye image based on specific inputs. This language corresponds to the newly amended language of claims 1, 10, and 11. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,967,745 (“Fukushima”) which corresponds to a PCT filed May 18, 2016 in view of U.S. Patent Publication No. 2019/0163186 (“Yoon”) which corresponds to a foreign application filed November 30, 2017.
With respect to claim 1, Fukushima discloses the invention substantially as claimed, including 
A parking assistance apparatus that displays, on a display unit disposed in a host vehicle, a taken image obtained by an imaging unit that images a surrounding of the host vehicle (see Abstract, Figs. 1-2, items 1, 300, 51, 53, 55, 4:49-54, 5:9-16, describing a parking assistance device that displays, on a display unit in a host vehicle, a taken image obtained by a camera that images a surrounding of the host vehicle), the parking assistance apparatus comprising:
a computing unit which executes programs stored in a storage unit (see Fig. 2, item 55, 4:5562, showing and describing a controller 55 which may be executed by the vehicle’s microcomputer including a parking assistance program, i.e., computing unit, that executes programs stored in a memory/storage unit);
…
a display control unit which is a sub-unit of the computing unit and which is controlled by the computing unit to display a surrounding image obtained by the imaging unit on the display unit (see Fig. 2, items 55 and 62, 4:49-5:28, showing and describing a display control circuit, i.e., unit, which is  a sub-unit of the controller 55, i.e., computing unit, and which is controlled by the controller 55 to display a bird’s eye/surrounding image obtained by the cameras on the display unit); and
wherein the display control unit is configured to generate a bird’s eye image that looks down on the host vehicle based on the surrounding image and display the bird’s eye image on the display unit (see Abstract, Figs. 5A-6, 8A, 5:17-20, showing and describing that the display control unit generates a bird’s eye image looking down on the host vehicle based on the acquired surrounding images from cameras 51), and
wherein the display control unit is configured to change a display range of at least the bird’s eye image in a direction indicated by a shift range of the host vehicle inputted by a user and in a steering direction of the host vehicle by the user based on at least … the direction indicated by the shift range of the host vehicle and the steering direction of the host vehicle by the user (see, Figs. 5A-5C, 5:24-45, 8:35-40, 9:24-43, showing describing that the display switch unit 64 of the display control circuit, i.e., display control unit, changes the display range of (e.g., by shifting and enlarging/zooming) the bird’s eye image in the direction indicated by the shift range of the host vehicle based on that direction (e.g., Figs. 5A-5C show parking in a reverse/backward shift range and that the display range of the area surrounding the vehicle is changed in a backward direction as the vehicle moves/parks backward) and likewise that the display range is changed in a steering direction of the host vehicle based on that steering direction and the vehicle’s resulting alignment with a the coil (e.g., Figs. 5A-5C which show a change of display range of the surrounding area in the steering direction of the vehicle as the vehicle turns to park), i.e., the display range of the bird’s eye image is changed in a direction indicated by a shift range of the host vehicle and in a steering direction of the host vehicle, based on at least the direction indicated by the shift range of the host vehicle and the steering direction of the host vehicle by the user; see also , which make it clear that the shift range of the vehicle is changed by gearshift input by a user and that the steering range is changed by steering input of the user).
As detailed above, Fukushima teaches a display whose range is altered based on various variables including the shift range and steering direction. However, Fukushima does not explicitly detail changing the display range based on other variables, e.g., vehicle speed. Nor does it disclose that the a speed sensor which detects a speed of the host vehicle; a vehicle control unit which is a sub-unit of the computing unit and which is controlled by the computing unit to park the host vehicle in a possible parking region; … change a display range of at least the bird’s eye image… based on at least the detected speed of the host vehicle…
However, in the same field of endeavor, Yoon discloses that it was known for parking assist systems use automated parking functionality and to change the display range based on additional variables, e.g., speed. I.e., Yoon discloses:
a speed sensor which detects a speed of the host vehicle (see Fig. 7, item 120, ¶¶48-49, describing that the vehicle may include a sensing unit which detects host vehicle speed information);
a vehicle control unit which is a sub-unit of the computing unit and which is controlled by the computing unit to park the host vehicle in a possible parking region (see Fig. 7, item 700, ¶¶42-43, 55-57, 60, 218, 349, showing and describing that the vehicle may include a vehicle operation system 700, i.e., vehicle control unit, which may be part of the vehicle’s controller 170/ECU, i.e., computing unit which, which controls the operation system to drive, pull out, or park, i.e., park in a possible parking region);
… change a display range of at least the bird’s eye image… based on at least the detected speed of the host vehicle…  (see Figs. 13A and 13B, item 1310 and overall view, ¶¶317-320, showing and describing that it was known to change the display range/screen scale of a bird’s eye image adaptively to the speed of the vehicle, i.e., based on the detected speed of the vehicle).
As detailed above, Fukushima discloses a system which may include parking assist, but does not detail the components of the electronic control for such a parking assist system. At the time of filing, one of ordinary skill would have been familiar with driving/parking display and assist systems and their 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a vehicle control unit (which is a sub-unit of the ECU) and which is controlled by the ECU to park the host vehicle in a parking target position, as taught by Yoon, while executing the display of the parking assist system of Fukushima.
In addition, as detailed above, Fukushima discloses a parking assist display system that displays surrounding images of the vehicle and changes the display range of the vehicle based on various vehicle parameters including shift range and steering direction. At the time of filing, one of ordinary skill would have been familiar with additional parameters that may warrant a change in display range and have understood that, as evidenced by Yoon, one such parameter is the vehicle’s speed. For example, when a driver is moving at a high speed the driver is less likely to be actively parking in a parking spot with other vehicles/obstacles around, and thus is less concerned with a narrower FOV than one slowly parking with vehicles on either side. Accordingly, to one of ordinary skill in the art at the time of filing, allowing for the change of the display area based on vehicle speed in the display system of Fukushima/Yoon would have been beneficial. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for allowing for the change of the display area based on vehicle speed, as taught by Yoon, in the display of the parking assist system of Fukushima/Yoon.
With respect to claim 2, Fukushima discloses the invention substantially as claimed. As described above Fukushima in view of Yoon discloses all the elements of independent claim 1. Fukushima/Yoon additionally discloses: 
wherein the display control unit changes the display range according to the detected speed of the host vehicle from start of vehicle control by the vehicle control unit (see citations and arguments with respect to claim 1 above describing that the display control unit changes the display range according to the detected speed of the host vehicle and parks using vehicle control from the vehicle control unit and Fukushima Figs. 9A-9E, showing that the system begins its display programs when parking starts, i.e., from the start of vehicle control by the vehicle control unit in the combined system).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 5, Fukushima discloses the invention substantially as claimed. As described above Fukushima in view of Yoon discloses all the elements of dependent claim 2. Fukushima/Yoon additionally discloses: 
wherein when the display range is changed according to the detected speed of the host vehicle, a shape or a color of an inner frame within the display range is changed (see citations and arguments with respect to claims 1-2 above, describing the display range being changed based on shift range, steering direction, and speed and Fukushima Figs. 5A-5C, showing that as the display range changes, the shape/color of an inner frame may be changed (e.g., in Fig. 5C, the lines separating the camera views in Figs. 5A-5B appear to have changed color or at least boldness/shape), i.e., when the display range is changed, a shape or color of an inner frame is changed).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 7, Fukushima discloses the invention substantially as claimed. As described above Fukushima in view of Yoon discloses all the elements of independent claim 1. Fukushima/Yoon additionally discloses:
wherein the display control unit is configured to enlarge the display range of the surrounding image present at least in a shift range of the host vehicle (see citations and arguments with respect to claims 1-2 above and Abstract, Fukushima Figs. 5A-5C, showing and describing that the display area of the bird’s eye/surrounding image present on the display may be enlarged in the rear of the vehicle (Figs. 5B as compared to 5C shows an image where the display range may be enlarged in the rear), i.e., at least in a shift range of the host vehicle). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 9, Fukushima discloses the invention substantially as claimed. As described above Fukushima in view of Yoon discloses all the elements of independent claim 1. Fukushima/Yoon additionally discloses:
A vehicle comprising the parking assistance apparatus according to claim 1 (see citations and arguments with respect to claim 1 above and Fukushima Fig. 1, items 1, 300, Abstract, describing that this parking assistance apparatus is included in a vehicle). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, claim 10 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 1 also apply to claim 10.
With respect to claim 11, claim 11 recites the elements of claim 1 in computer-readable medium form rather than apparatus form. Fukushima discloses that its system may be embodied by a computer program/software stored in non-volatile storage (see 4:55-5:8), i.e., a non-transitory computer readable .
Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Yoon and further in view of U.S. Patent Publication No. 2015/0237311 (“Hattori”).
With respect to claim 3, Fukushima discloses the invention substantially as claimed. As described above Fukushima in view of Yoon discloses all the elements of dependent claim 2. Fukushima/Yoon additionally discloses: 
wherein the display control unit enlarges the display range… (see citations and arguments with respect to claim 1 above and Fukushima Abstract, Figs. 5A-5C, describing that the display rage may enlarge).
Fukushima/Yoon does not explicitly disclose wherein the display control unit enlarges the display range when the speed becomes a predetermined speed or more.
However, in the same field of endeavor, Hattori discloses that it was known to enlarge the display area when the speed becomes a predetermined speed or more:
wherein the display control unit enlarges the display range when the speed becomes a predetermined speed or more (see ¶¶80, 83-84, describing that it was known to set the display to be wide when the vehicle speed is greater than a threshold, i.e., is enlarged).
As detailed above, Fukushima/Yoon discloses a parking assist display system with a display whose display area may be adjusted based on various parameters, including speed. Fukushima/Yoon does not explicitly state how the display should change based on speed levels. At the time of filing, one of ordinary skill would have been familiar with the display changes that are appropriate given changes in speed and have understood that, as evidenced by Hattori, it may be important to enlarge the display range when the speed becomes a predetermined speed or more. For example, drivers tend to move 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for enlarging the display range when the speed becomes greater than a threshold, as taught by Hattori, in the display of the parking assist system of Fukushima/Yoon.
With respect to claim 4, Fukushima discloses the invention substantially as claimed. As described above Fukushima in view of Yoon discloses all the elements of dependent claim 3. Fukushima/Yoon additionally discloses: 
wherein the display control unit is configured to enlarge the display range in a stepwise manner (see citations and arguments with respect to claims 1 and 3 above and Hattori ¶82, 84, describing that the view angle changes with the speed of the vehicle and/or as a product of speed and distance, i.e., is enlarged in a stepwise manner with increase in speed). 
The reasons for combining the cited prior art with respect to claims 1 and 3 also apply to claim 4.
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Yoon and further in view of U.S. Patent Publication No. 2020/0346690 (“Maruoka”).
With respect to claim 6, Hashimoto discloses the invention substantially as claimed. As described above Fukushima in view of Yoon discloses all the elements of dependent claim 2.  Fukushima/Yoon additionally discloses:
wherein the display control unit makes the display range … different … (see citations and arguments with respect to claims 1-2 above, showing and describing that the display control unit changes the display range based on vehicle operation parameters)
Fukushima/Yoon does not explicitly disclose wherein the display control unit makes the display range when the vehicle control operates different from the display range when the vehicle control does not operate.
However, in the same field of endeavor, Maruoka discloses that it was known to change the display range during auto-park as opposed to non-auto-park: 
wherein the display control unit makes the display range when the vehicle control operates different from the display range when the vehicle control does not operate (see Fig. 6, items Ar1 and Ar2a-Ar2d, Figs. 15-16, item S110, S204 (vs. S206) ¶¶119-120, 137-138, describing that it was known to change the display range (specifically the left-right position of the selected range) based on whether the vehicle is in parking mode for park assist, i.e., makes the display range when the vehicle control operates different from the display range when the vehicle control does not operate). 
As detailed above, Fukushima/Yoon discloses a parking assist display system that displays surrounding images of the vehicle and changes the display range of the vehicle based on various vehicle parameters. At the time of filing, one of ordinary skill would have been familiar with the types of parameters that may warrant a change in display range and have understood that, as evidenced by Maruoka, one such parameter is whether the vehicle is in parking assist mode. For example, doing so would allow the driver to view the most relevant display area for the current vehicle mode (a driver who 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for allowing for the change of the display area based on parking assist mode, as taught by Maruoka, in the display of the parking assist system of Fukushima/Yoon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481